DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2021 has been entered.
Applicant’s amendments to the claims filed on May 3, 2021 have been received and entered. Claim 147 has been amended, while claims 1-146, 149-168, 170-244, 246-281, 283-345, 350, 352, 355-356 have been canceled. Claim 359 is newly added. The Marc van Dijk’s declaration filed on May 3, 2021 has been received and considered. The declaration will be discussed below as it pertains to the rejection. The objection to claim 347 is withdraw in view of applicant’s persuasive argument. Applicants’ arguments with respect to the withdrawn objection is thereby rendered moot.  Claims 147-148, 169, 245, 282, 346-349, 351, 353-354, 357-358 and 359 are pending in the instant application. 

Priority
It is noted that instant application is a CIP of PCT/GB2011/050019 01/07/2011, which is a CIP of PCT/GB2010/051122, dated 07/07/2010, and claims benefit of 61/355,666, dated 06/17/2010, which claims benefit of 61/223,960 07/08/2009.  Upon review of the disclosure of the prior-filed application, ‘122, ‘666 and ‘960 fails to provide descriptive support for instant claims 147-148, 153, 169, 225, 245, 282, 343-344, 346-351, 353-356 and 357. Claims 147-148, 153, 169, 225, 245, 282, 343-344, 346-351, 353-356 and 357 are not enabled in applications‘122, ‘666 and ‘960 from which applicant is claiming benefit of priority.  It is noted that '122, '666 and '960 do not support the claimed phenotype of moue exhibiting the IgH-VDJCg transcripts comprise transcripts encoding a human variable region comprising a CDR-H3 length of 17 amino acids and transcripts encoding human variable region comprising a CDR-H3 length of 18 amino acids, wherein the mean frequency of the group consisting of said transcripts encoding CDR-H3 lengths of 17 and 18 amino acids present in said IgH-VDJCg transcripts of said mouse is between 5% and 10% (claim 147).  There is not adequate support or enablement for claims 147-148, 153, 169, 225, 245, 282, 343-344, 346-351, 353-356 and 357in the manner provided by 
Claims 147-148, 169, 245, 282, 346-349, 351, 353-354, 357-358 and 359 are under consideration. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/03/2021, 05/20/2021, 05/27/2021, 6/22/2021 and 08/24/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 

New-Claim Rejections - 35 USC § 103- necessitated by amendments 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 147-148, 169, 282,  351, 353-354, 358 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy (WO/2002/066630, dated 08/29/2202, IDS or US Patent no 6596541 or 8791323) as evidenced by Murphy et al (Slide Presentation dated November 3, 2009, slides 1-57, IDS), Retter et al (J Immunol 2007; 179:2419-2427) and Ravetch et al (Cell, 1981, 27 583-591, IDS) and further in view of  Tanamachi et al (W02007/117410, IDS)/Morrison et al ((US Patent no 5807715, dated 09/15/1998, IDS), Aguilera et al (EMBO 4(13B): 3689-3693, 1985, IDS), Zemlin et al., (Journal of Molecular Biology 2003, 334:733-749, IDS), Rosner et al (Immunology 103:179-187, 2001, IDS) as evidenced by Gallo et al (Eur. J Immunology, 2000, 534-540).
Claim interpretation: Instant claims are broad and interpreted to embrace a mouse whose genome comprises a homozygous chimeric locus comprising (i) an unrearranged human IgH 
With respect to claim 147-148, 153, 169, 225, 346, 350-351, 353-356, Murphy et al teach a transgenic mouse and method of making transgenic mouse having a genome comprising entirely human heavy and light chain variable region loci operably linked to entirely endogenous mouse constant region loci such that the mouse produces a serum containing an antibody comprising a human variable region and a mouse constant region in response to antigenic stimulation (para. 26, see figure 4). It is noted that Murphy et al teach that the mouse is characterized by having human variable regions operably linked to upstream of endogenous constant regions, as required by the claims (see page 13, lines 4-8, page 48, lines 14-19). Murphy et al further teaches mouse comprising a human variable region gene loci operably linked to endogenous mouse constant region gene loci (page 13, lines 4- 8, claim 30). It is noted that Murphy contemplated replacement in whole or in part of mouse Ig variable loci with human variable gene loci, such a replacement results in human V(D)J regions being inserted in overlap with the last 3' non-human mammal J region. Further the mouse disclosed by Murphy teach a mouse comprising  a human VDJ DNA inserted into the mouse immunoglobulin locus in part within the genomic interval defined by the last 3' J region and the host constant region (see figure 4B). it is further disclosed that the resultant hybrid immunoglobulin loci will undergo the natural process of rearrangements during B-cell development to produce the hybrid antibodies. Murphy et al further disclose direct substitution of the human V-D-J/V-J regions for the equivalent regions of the mouse loci all of the sequences necessary for proper transcription, recombination, and/or class switching will remain intact. Murphy explicitly contemplated that the murine immunoglobulin heavy chain intronic enhancer, Em, has been shown to be critical for V-D-J recombination as well as heavy chain gene expression during the early stages of B cell development (see example 3). It is further disclosed that construct comprises gene segment V6-1 to JH6 in human germline order (see figure 4a) inserted upstream of the endogenous mouse constant region and, therefore, resulting JC intron in the modified genome would be chimeric JC intron comprising human intronic DNA contiguous with a human JH segment and thereby 
Murphy et al teach replacing, in whole or in part, in a mouse embryonic stem cell. The transgenic mouse disclosed by Murphy and those embraced by the instant claims appear to be structurally same. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). The mouse disclosed by Murphy appears to be structurally and functionally similar to those claimed in the instant application. Therefore, transgenic mouse exhibiting the IgH-VDJCg transcripts comprise transcripts encoding a human variable region comprising a CDR-H3 length of 17 amino acids and transcripts encoding human variable region comprising a CDR-H3 length of 18 amino acids, wherein the mean frequency of the group consisting of said transcripts encoding CDR-H3 lengths of 17 and 18 amino acids present in said IgH-VDJCg transcripts of said mouse between 5% and 10% would be inherent characteristics of the mouse disclosed by Murphy.
Murphy et al differ from claimed invention by not explicitly disclosing (i) a the 3' end of said human JH6 gene segments is less than 2 kb upstream from said chimeric JC intron comprising truncated human JC intron and truncated mouse JC intron and (ii) mouse exhibiting the IgH-VDJCg transcripts comprise transcripts encoding a human variable region comprising a CDR-H3 length of 17 amino acids.
Aguilera teaches that Ig heavy chain enhancer in the intron separating the JH region andthe Cmu exons in mice (p. 3689, col. I). It is further disclosed that that the identified enhancer is typically about 1 kb or less from the 3' J gene segment (see 1 kb scale bar, figure 1A). However, 
Tanamachi discloses the concept of mouse/human chimeric DNA junction. It is noted that the human/mouse chimeric DNA junction of Tanamachi et al. contains a ~400 bp human DNA downstream and contiguous with the 3' end of human JH6 and the entire mouse J/C intron, generating a J/C intron (see figure 1). Tanamachi explicitly describe transgenes which include the host murine constant region of the locus are advantageous because the expression of human Ig variable regions linked to host animal constant regions is thought to allow for improved trafficking and development of B cells and antibodies in vivo (see figure 2page 17, lines 2-32). The transgene is capable of undergoing trans-switching using the endogenous locus in vivo leading to production of chimaeric antibodies of different isotypes. It is further disclosed that transgenic non-human host animal comprising the transgene construct comprising, in 5' to 3' direction: a plurality of human VH regions, a plurality of human segments, a plurality of human JH segments, a JH enhancer from a mouse host, a Jmu switch region from a mouse host and mu constant region from a mouse host. The transgene comprising human VDJ sequences linked to a mu constant region of the mouse host is capable of undergoing trans-switching with an endogenous region of the mouse host when the transgene is inserted into the host genome such that chimaeric antibodies are produced (see claims and page 5). The kappa light chain construct described in Tamachai comprises, in 5' to 3' direction: a plurality of human VK regions, a plurality of human JK segments, a JK enhancer from a mouse host, and a CK coding region from a mouse host (see page 6, paragraph 2).  Therefore, insertion of human VDJ region at the claimed location, that is between the non-human mammal constant region and the last, 3',non-human mammal J region, would have been obvious to a skilled person. Morrison discloses, among other things, "chimeric immunoglobulins ... having variable regions from one species and constant regions from another species" and that "[i]ntroduction of the resulting genes into mammalian host cells ... provides for production of chimeric immunoglobulins having the specificity ... derived from a first species and the physiological functions of the constant region from a different species" (Abstract). Additionally, Morrison discloses that "[i]n providing a fragment encoding the variable region, it will usually be desirable to include all or a portion of the intron downstream from the J region" and further that "[t]he gene sequence between the J Gaining region) and the constant region of the fused gene may be primarily the intron sequence  region, or (3) portions of each" and "[t]he last may be a matter of convenience where there is a convenient restriction site in the intrans from the two sources" (col. 3, 11. 52-62). The chimeric JC intron disclosed in Murphy would implicitly comprise a truncated human JC intron and a truncated mouse JC intron as evident from Retter (figure 1NCBI accession no AJ851868)and Ravectch  (see figure 10) who reported the sequence for  mouse and human IgH variable region respectively would conclude that the first 12 nucleotide of mouse and human JC intron sequences that are immediately downstream of their respective 3’JH gene segment are identical. Therefore, absent of any specific length of truncated human JC intron in the claims, the JC intron disclosed in Murphy must necessarily contain first 12 nucleotide that is same as human JC intron followed by remaining truncated mouse JC intron meeting the limitation of the broad claim.   The combination of reference differ from claimed invention by not explicitly characterizing the mouse of Murphy. 

    PNG
    media_image1.png
    150
    262
    media_image1.png
    Greyscale
Zemlin teaches the lengths of "4751 human and 2170 murine unique functional CDR-H3 sequences" (page. 735, col. 1, lines 13-14). Zemlin teaches that - 8% of human CDR-H3 sequences are 17 residues in length, while 6% of human CDR-H3 sequences are 18 residues in length (see Figure 1, showing frequencies of 17 and 18 residue human CDR-H3 lengths added). 
Zemlin teaches that the mean frequency of the group consisting of human CDR-H3 length of 17 and 18 amino acids is between ~ 6% and ~ 8% (which is between 5% and 10%). Zemlin also teaches that "CDR-H3 length is determined by combinatorial diversity (length of germline genes), junctional diversity (e.g. exonucleolytic nibbling and N nucleotide addition), and by selection ... all three factors are responsible for the shorter average CDR-H3 length and narrower length distribution in mouse compared to human" (page 742, col. 2, lines 1- 8). Thus,  Zemlin teaches that CDR-H3 length and distribution are determined, at least in part, by characteristics of the sequence of the immunoglobulin locus (e.g., the length of the immunoglobulin variable region gene segments). Thus, insofar as Zemlin teaches that the mean frequency of human CDR-
Rosner cure the deficiency by as it relates, at least in part, to the length of"[t]he third complementarity-determining region (CDR3) of immunoglobulin variable genes for the heavy chain (VH)" (abstract).  Rosner specifies at least some of "the individual components that comprise CDR3" sequences in at least some examples (Abstract). More specifically, Rosner teaches that, in some instances, "[t]he heavy chain CDR3 is formed by amino acid residues encoded by a variable (VH) gene segment, diversity (D) gene segment, and joining (JH) gene segment... [with] further diversity.., generated during joining by (a) addition of short palindromic (P) nucleotides to the ends of the coding sequences, (b) deletion of a variable number of nucleotides from the ends of the coding segments by exonuclease activity, and (c) subsequent insertion of a variable number of non-templated (N) nucleotides at the VH-D and DH-J junctions by terminal deoxynucleotidyl transferase" (page 179, Introduction, col. 1, line 8, to col. 2, line 8). Accordingly, a number of mechanisms contribute to the length of CDR-H3.  Rosner states that "D gene segments make the largest contribution to CDR3 length" (page 183, D gene segment, col. 1, lines 1-2). Furthermore, it is reported that there is a significant "[c]orrelation of D segment length with CDR3 length" (page 183, D gene segment, col. 2, lines 17-19). Accordingly, the D gene segments present in an organism can constitute a significant correlation to the length of CDR-H3 sequences in the organism.  Rosner estimates the contribution of other components of CDR-H3 sequences. For instance, under at least particular conditions and/or within particular sample sets, Rosner finds that "JH gene segments make a substantial contribution to CDR3 of around 12 nt (page 183, JH gene segment, col. 2, lines 1-2); "P nucleotides...make a minor contribution of 0-4 nt" (page 185, P nucleotides, col. 1, line 1); "N nucleotides...contribute a substantial 12 nt to CDR3" (page 185, N nucleotides, col. 1, lines 1-3); and, in the particularly studied sample of sequences having VH6 gene segments, "VH6 gene segment makes a minor 
    PNG
    media_image2.png
    115
    150
    media_image2.png
    Greyscale
This range encompasses, e.g., CDR-H3 sequences having a length of 17 or 18 amino acids. Such CDR-H3 segments having length of 17 or 18 codons (i.e., amino acids) are explicitly shown in figure above (figure 2).  These studies are further supported by Gallo who discloses that XenoMouse strains “contain, in substantially germ-line configuration, over 1.0 megabase of the human IgH locus (66 VH gene segments) and approximately 800 kb of the human Ig kappa locus (32 kappa chain variable gene segments)” (page 534; right col.). Gallo discloses that the XenoMouse strains “[show] preferential utilization of Ju gene segments Ju4 and Ju6...at frequencies similar to those reported in human repertoires” (page. 537; col. 2.; para. 2) and “is functioning with apparently the same intrinsic bias in segment utilization as the human repertoire” (page 538; col. 2, para 2). Gallo states “our analysis of the human antibody repertoire in mouse strain confirms that the utilization of human IgVH gene segment is not random and demonstrates that the human antibody H chain repertoires of mouse and human PBL are remarkably similar (page 537, col. 2, para. 3). 
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of prior art to substitute the human IgH 3 '-end J region and moue JC intron cloning junction of Murphy et al with a human IgH 3 '- J region gene segment and mouse J/C intron cloning junction of Tanamachi et al, to produce human/mouse chimeric J/C intron, with a reasonable expectation of success, and such would be obvious modification to generate  chimeric J/C intron so as to join human IgH VDJ region gene segments to a mouse J/C intron comprising the mouse enhancer, and mouse IgH constant region gene segments as evident from the teaching of Tanamachi, with a reasonable expectation of success, at the time of the instant invention., with a reasonable expectation of success,  as instantly claimed, with a reasonable KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 147 and 357 are  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy (WO/2002/066630, dated 08/29/2202, IDS or US Patent no 6596541 or 8791323) as evidenced by Murphy et al (Slide Presentation dated November 3, 2009, at entitled "BAC-based Modifications of the Mouse Genome: The Big and the Backward", slides 1-57), Retter et al (J Immunol 2007; 179:2419-2427) and Ravetch et al (Cell, 1981, 27 583-591, IDS) and further in view of  Tanamachi et al (W02007/117410, IDS)/Morrison et al ((US Patent no 5807715, (EMBO 4(13B): 3689-3693, 1985, IDS), , Zemlin et al., (Journal of Molecular Biology 2003, 334:733-749, IDS), Rosner et al (Immunology 103:179-187, 2001, IDS) as evidenced by Gallo et al (Eur. J Immunology, 2000, 534-540) as applied above for claim 147, and further in view of Adams (Genomics. 2005 December; 86 (6):753-8).
The teaching of Murphy, Aguilera, Tanamachi, Zemlin, and Rosner have been described above and relied in same manner here. The combination of references teach Murphy teach a method of  antigenic stimulation of a mouse comprising a plurality of immunoglobulin heavy chain polypeptides comprising a human VH region and a mouse C region, wherein said mouse has a germline with a homozygous immunoglobulin heavy chain (IgH) locus, said IgH locus comprising a human heavy chain variable region positioned upstream of a constant region, said constant region comprising an endogenous IgH C gene segment of an IgH locus, said human heavy chain variable region comprising one or more unrearranged human heavy chain V (VH) gene segments, one or more human D (D) gene segments and one or more human heavy chain J (JH) gene segments, wherein the gene segments in said IgH locus are operably linked to said constant region thereof, wherein said mouse is functional to rearrange said human VH, DH, and JH gene segments and is therefore functional to produce mRNA transcripts encoding a chimeric immunoglobulin heavy chain polypeptide comprising a human VH region and a mouse C region, and further characterize the mouse exhibiting  the IgH-VDJCg transcripts comprise transcripts encoding a human variable region comprising a CDR-H3 length of 17 amino acids and transcripts encoding human variable region comprising a CDR-H3 length of 18 amino acids, wherein the mean frequency of the group consisting of said transcripts encoding CDR-H3 lengths of 17 and 18 amino acids present in said IgH-VDJCg transcripts of said mouse is between 5% and 10%. However, combination of prior art differ from instant invention by not explicitly disclosing said mouse is 129Sv strain.
Prior to instant invention, maintaining the performance of the ES cell clones through multiple rounds of manipulation without the need to test the germ line potential of the ES cell line  from C57BL/6N and 129 strain embryonic stem cells for mouse genetic resources were available for use. Adams et al reported that gene-targeting experiments in mice are routinely performed in 129Sv-derived embryonic stem (ES) ceil lines, which are generallyconsidered to be more reliable at colonizing the germ line than ES cells derived from' other strains. It is disclosed that the efficiency of recombination is affected by many factors, including 
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of cited prior art  with Adams to modify the method of producing transgenic homozygous mouse of Murphy whose genome comprises unrearranged human lgH variable region gene segments positioned at an endogenous IgH locus upstream of a endogenous mouse constant (C) region by substituting ES cell disclosed in Murphy with ES cells from a mouse strain such as sv129 as suggested by Adams, as instantly claimed, with a reasonable expectation of success, at the time of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because prior art explicitly reported  ES cell clone from sv129 mouse could tolerate multiple, sequential genetic manipulation and maintain its ability to colonize the germline. One of skill in the art would have been expected to have a reasonable expectation of success in producing transgenic mouse as claimed using site specific insertion of human Ig locus in mouse endogenous Ig locus because prior art successfully reported  targeted strategy to insert large sequences in mouse ES cells from Sv129 strain mouse to produce transgenic mouse, while Murphy taught a mouse whose genome comprising entirely human heavy and light chain variable region loci operably linked to entirely endogenous mouse constant region loci such that the mouse produces a serum containing an antibody comprising a human variable region and a mouse constant region in response to antigenic stimulation. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

s 147 and 347 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy (WO/2002/066630, dated 08/29/2202, IDS or US Patent no 6596541 or 8791323) as evidenced by Murphy et al (Slide Presentation dated November 3, 2009, slides 1-57), Retter et al (J Immunol 2007; 179:2419-2427) and Ravetch et al (Cell, 1981, 27 583-591, IDS) and further in view of  Tanamachi et al (W02007/117410, IDS)/Morrison et al ((US Patent no 5807715, dated 09/15/1998, IDS), Aguilera et al (EMBO 4(13B): 3689-3693, 1985, IDS), , Zemlin et al., (Journal of Molecular Biology 2003, 334:733-749, IDS), Rosner et al (Immunology 103:179-187, 2001, IDS), as evidenced by Gallo et al (Eur. J Immunology, 2000, 534-540)   as applied above for claim 147, 225, and further in view of Adams (Genomics. 2005 December; 86 (6):753-8) and Jackson Laboratory Recourse Manual, (2007, 1-29, art of record).
The teaching of Murphy, Aguilera, Tanamachi, Zemlin, and Rosner have been described above and relied in same manner here. The combination of references teach Murphy teach a method of  antigenic stimulation of a mouse comprising a plurality of immunoglobulin heavy chain polypeptides comprising a human VH region and a mouse C region, wherein said mouse has a germline with a homozygous immunoglobulin heavy chain (IgH) locus, said IgH locus comprising a human heavy chain variable region positioned upstream of a constant region, said constant region comprising an endogenous IgH C gene segment of an IgH locus, said human heavy chain variable region comprising one or more unrearranged human heavy chain V (VH) gene segments, one or more human D (D) gene segments and one or more human heavy chain J (JH) gene segments, wherein the gene segments in said IgH locus are operably linked to said constant region thereof, wherein said mouse is functional to rearrange said human VH, DH, and JH gene segments and is therefore functional to produce mRNA transcripts encoding a chimeric immunoglobulin heavy chain polypeptide comprising a human VH region and a mouse C region, and further characterize the mouse exhibiting  the IgH-VDJCg transcripts comprise transcripts encoding a human variable region comprising a CDR-H3 length of 17 amino acids and transcripts encoding human variable region comprising a CDR-H3 length of 18 amino acids, wherein the mean frequency of the group consisting of said transcripts encoding CDR-H3 lengths of 17 and 18 amino acids present in said IgH-VDJCg transcripts of said mouse is between 5% and 10%.  The combination of references differ from claimed invention by not explicitly disclosing said mouse is a male.
immunoglobulin heavy chain sequence, and breeding the heterozygous male mouse with a wild-type female mouse or a female mouse that is homozygous or heterozygous for the human heavy chain sequence would be routine breeding technique known in art  to produce transgenic mouse. For instance, Jackson Laboratory Recourse Manual teaches various breeding schemes to produce homozygous transgenic mouse capable of producing offspring (see pages 7-8). 
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of prior art with Jackson Lab.to breed the transgenic homozygous mouse whose genome comprises insertion of human variable DNA upstream of endogenous mouse constant region using breeding scheme known in art as evident from the teaching of Jackson labs, with a reasonable expectation of success, at the time of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of skill in the art would have been expected to have a reasonable expectation of success in breeding homozygous transgenic mouse using breeding scheme of Jackson labs to produce progeny thereof  because prior art successfully reported  producing male and female homozygous and heterozygous  transgenic mouse using mouse ES cells. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 147-148, 347-349 are rejected under 35 U.S.C. 103(a) as being unpatentable over Murphy (WO/2002/066630, dated 08/29/2202, IDS or US Patent no 6596541 or 8791323) as evidenced by Murphy et al (Slide Presentation dated November 3, 2009, at entitled "BAC-based Modifications of the Mouse Genome: The Big and the Backward", slides 1-57), Retter et al (J Immunol 2007; 179:2419-2427) and Ravetch et al (Cell, 1981, 27 583-591, IDS), Tanamachi et al (W02007/117410, IDS)/Morrison et al ((US Patent no 5807715, dated 09/15/1998, IDS), Aguilera et al (EMBO 4(13B): 3689-3693, 1985, IDS),  Zemlin et al., (Journal of Molecular Biology 2003, 334:733-749, IDS), Rosner et al (Immunology 103:179-187, 2001, IDS) as evidenced by Gallo et al (Eur. J Immunology, 2000, 534-540) and further in view of Zheng et al 
The teaching of Murphy, Aguilera, Lefranc, Tanamchi/Morrison, Zemlin, Rosner have been described above and relied in same manner here. While combination of reference teach a homozygous transgenic mouse whose genome comprises a transgenic immunoglobulin heavy chain (IgH) locus comprising unrearranged human IgH variable region gene segments positioned at an endogenous IgH locus upstream of a constant (C) region , wherein said transgenic IgH locus of said mouse is functional to undergo VDJ joining, wherein upon challenge of said rodent with an antigen, said transgenic IgH locus is functional to undergo class switching to produce a plurality of antigen-specific immunoglobulin (Ig) isotypes, but differ from claimed invention by not explicitly disclosing all or part of said mouse IgH variable region is inverted.
However, prior to instant invention, it was generally known that a gene sequences may be inactivated by inversion using appropriate lox sites and a site-specific recombinase such as Cre. Zheng et al teach that large segments of the mouse genome could be inverted using Cre technology. Zheng et al teach that Cre-loxP recombination is efficient for substrates of a few centimorgans both in tissue culture and in vivo and that any desired rearrangement can be made with the Cre-loxP system (see page . 654, last paragraph).
Oberdoerffer et al teaches the unidirectional inversion of a mouse VDJ sequence to switch to expression of a different mouse VDJ sequence (see page 2, right column, lines 40 to 45 and Fig. lb). It is further dislcosed that the VDJ switch cassette istargeted to the mouse IgH locus to provide a conditional switch for expression of a desired VDJ sequence at the host IgH locus over another VDJ sequence also present at the host IgH locus. Cre mediated recombination provided for the conditional expression of the VPE allele over the VNP allele. Thus, Oberdoerffer et al teach the use of inversion as a means of inactivating VDJ sequences at a host IgH locus, to provide for expression of other VDJ sequences.
Therefore, it would have been prima facie obvious for a person of ordinary skill seeking to increase the distance between genes reduces the likelihood for recombination that has been known to be important factor in gene recombination frequency and aware of the fact that the recombination in a modified immunoglobulin locus would favor proximal genes would KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www.uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Response to arguments 
To the extent that Applicants’ arguments are pertinent to the new rejections, they are addressed as follows:
Applicant disagree with the rejection arguing that the premise that Murphy does not teach or suggest the chimeric IgH locus of the instantly recited mouse, nor do the secondary references provide motivation that one of skill at the time of the invention could have relied on to modify the chimeric IgH locus of the mouse taught by Murphy to have predictably arrived at the chimeric IgH locus of Applicant’s instantly recited mouse (see page 9 of the argument). Applicant notes that Murphy teaches precise replacement of the mouse heavy chain locus variable region (VDJ) with its human counterpart. Applicant further notes the transgenic mouse disclosed by Murphy differs structurally from the mouse recited in the instant claims, at least because the JC intron of the chimeric IgH locus of the mouse of the instant claims comprises a 
In response to applicant’s argument that JC intron of the chimeric IgH locus of the mouse of the claimed invention comprises a truncated mouse IgH JC intronic DNA that is different from Murphy, it is emphasized that instant specification fails to disclose that the truncated mouse JC intron is a critical feature. Further, instant claims are broad and read on "truncated mouse JC intron” that comprises few nucleotide difference. It is relevant to note that instant specification teaches insertion site for the human DNA in a mouse chromosome resulting in chimeric intron (see figure 21 of the specification). 

    PNG
    media_image3.png
    272
    792
    media_image3.png
    Greyscale


In response to applicant’s argument pertaining to the teaching of Murphy, it is noted that the instant recitation of a chimeric J/C intron comprising truncated mouse JC intron read on mouse JC intron comprising lacking some  nucleotides of  the mouse J/C intron origin. Absent of any specific truncation length requirement of mouse and/or human JC intron, the limitation of chimeric J/C intron broadly comprise few nucleotide of human J/C intron origin contagious with truncated mouse JC intron. Those of ordinary skill in the art immediately recognize that the initial 12 nucleotide portion of the mouse and human J/C intron sequences is identical as evident from the human and mouse sequence disclosed in Retter and  Ravetch. Therefore, the genome of the mouse disclosed in Murphy could be interpreted as chimeric JC intron comprising 12 nucleotide of human JC intron and remaining truncated mouse JC intron (lacking first 12 nucleotide) meeting the limitation of the claims. In the instant case, neither specification nor the declaration provided objective evidence of criticality of specific length of nucleotide truncation of “mouse” or "human", as opposed to some nucleotide of “human” and remaining from "mouse origin". The declaration fails to provide evidence that small truncation of mouse JC intron syuch as those embraced by the first 12 nucleotide portion of the mouse and human J/C intron sequences that is identical is a critical feature of, necessarily and absolutely changes the structural and the resulting functional phenotype of the claimed mouse. 

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., CDRH3 lengths of 17 and 18 amino acids, according to the Kabat definition) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). It is emphasized that obviousness does not require absolute predictability, however, at least some degree of predictability is required. Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) See MPEP §2143.02. In the instant case, Zemlin et al is considered relevant prior art for providing evidence that the distribution of transcripts encoding human CDR-H3 amino acid lengths of 18 to 19 amino acids is naturally  clause merely recites a functional property that naturally flows from the mouse machinery and natural immune system development. There is no evidence in the prior art that teaches or suggests that transgenic mice of Murphy are incapable of recapitulating the production of human CDR-H3 amino acid lengths and transcript frequencies, as recited in the instant claims.
On pages 22-23 of the applicant’s argument Applicant assert that they cannot  address whether Murphy teaches the instantly recited limitation of “wherein said human IgH JC intronic DNA is downstream of said human JH6 gene segment and comprises a 400 bp DNA segment of human DNA naturally associated and located immediately 3' to said human JH6 segment” and/or the instantly recited limitation of “wherein DNA between said 3' end of said human JH6 gene 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., DNA is downstream of said human JH6 gene segment and comprises a 400 bp DNA segment of human DNA naturally associated and located immediately 3' to said human JH6 segment) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In the instant case, Aguilera teaches that Ig heavy chain enhancer in the intron separating the JH region and the Cmu exons in mice (p. 3689, col. I), wherein the identified enhancer is typically about 1 kb or less from the 3' J gene segment (see 1 kb scale bar, figure 1A).
On pages 24-35 and 45-46 of the applicant’s argument, applicant notes that the Tanamachi discloses a randomly inserted VDJ minilocus . Because of random insertion of the Tanamachi minilocus into the mouse genome, Applicant contends that Tanamachi cannot be proof of concept of a chimeric IgH construct comprising a JC intron comprising truncated mouse JC intronic DNA at an endogenous IgH locus. Applicant rely on paragraph 6 of Dr. Bradley's 2015 declaration under Rule 1.132, of record (filed April 27, 2015), referencing the chimeric IgH locus taught by Tanamachi et al states that in his opinion, "...one of skill at the time of the invention could not have extrapolated functional properties of a chimeric IgH locus positioned at the endogenous locus as required by the instant claims, from the functional properties displayed by a randomly integrated multiple copy transgene containing a chimeric IgH locus”. Applicant in part rely on van Dijk’s that “The Tanamachi "mini-locus" is not integrated at an endogenous IgH locus and therefore is not subject to endogenous mouse regulation at the IgH locus” and “[T]herefore, it is my view that nothing can be inferred from the Tanamachi mice regarding endogenous IgH regulation of the chimeric gene expression and rearrangement at the endogenous IgH locus”. Applicant continue to argue that Murphy et al teaches maintaining the entire mouse JC intron and “precise replacement of all or part of mouse heavy chain locus variable region (VJ) with its human counterpart”, modifying the Murphy mouse by replacing its full length mouse JC intronic DNA between the last JH and Emu with a chimeric JC intron comprising both human and mouse JC intronic DNA, teaches away from the precise replacement 
In response, it should be noted that Examiner in part would agree that neither Murphy nor Tanamachi et al disclose in same words that the chimeric J/C intron comprising truncated human JC intronic DNA and a truncated mouse JC intron, however, it should be noted that, [T]he "mere existence of differences between the prior art and an invention does not establish the invention's 
Absent any requirement of any specific truncation of mouse JC intron, those of ordinary skill in the art immediately recognize that the initial 12 nucleotide portion of the mouse and human J/C intron sequences is identical as evident from the human and mouse IgH sequence disclosed in Retter and Ravetch. Therefore, the genome of the mouse disclosed in Murphy could be interpreted as chimeric JC intron comprising 12 nucleotide of human JC intron and remaining truncated mouse JC intron (lacking first 12 nucleotide).  While neither Murphy et al nor Tanamachi et al disclose that the chimeric J/C intron comprising human JC intronic DNA comprising a 400bp of human DNA (claim 359) also comprises a truncated mouse JC intron, Applicant is respectfully reminded that, [T]he "mere existence of differences between the prior art and an invention does not establish the invention's nonobviousness." Dann v. Johnston, 425 U.S. 219,230, 189 USPQ 257,261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the claim nonobvious to one reasonably skilled in the art."  In the instant case, rejected claims do not require truncated human and/or mouse JC intron of any specific length. Given that the first 12 nucleotides of the mouse and human J/C intron sequences immediately downstream of their respective 3' JH gene segments are identical. One of ordinary skill in the art would conclude that the genome of mouse disclosed in the Murphy is impossible to determine whether the J/C intron is “chimeric” or “mouse” in this region. 
On pages 43-45 of the applicant’s argument, applicant assert that because the premise of the DeFranco declaration is inconsistent with Applicant’s instant claims, its relevance to the instant rejections is not clear to Applicant.  In contrast to the instant claims which recite in part that the chimeric IgH locus comprises a truncated mouse IgH JC intron, none of the claims of the five challenged Kymab patents contain the limitation in which a chimeric IgH locus of a recited transgenic mouse comprises truncated mouse IgH JC intronic DNA at the endogenous IgH locus. Because none of the claims of the five challenged Kymab patents require the instantly recited “truncated mouse IgH JC intronic DNA”, it is not clear to Applicant why how the DeFranco declaration is applicable to the instant claims. Applicant reiterates the declaration by van Dijk of record stating “Murphy is teaching to maintain the endogenous distance between the human V region gene segments and the endogenous mouse mu enhancer and endogenous mouse constant region. Murphy teaches maintenance of global regulation is important for proper chromatin accessibility. Thus, the teaching is for conservative changes (precise replacement of the V region only) which is perceived as necessary to preserve the control of the locus.” paragraph 14 van Dijk declaration of record. Applicant further argues of unexpected results relying on the data 
In response, it is noted that DeFranco’s declaration states “although Murphy does not expressly disclose human intronic DNA is included in the J/C intron Murphy’s teaching that the “large human insert” of LTVEC1 contained the “entire [human] DJ region” would have suggested to a POSA that LTVEC1 and, ultimately, the J/C intron in the IgH locus of Murphy’s mice, included at least some human intronic DNA. This is (at least) because of how a POSA would have constructed the particular targeting vector according to the instructions of Murphy …. Because a POSA would have wanted to make sure that she included the “entire [human] DJ region” as taught by Murphy, it is my opinion that the POSA would have wanted to include human DNA downstream of the 3' human JH gene segment (and certainly would not have stopped at the next nucleotide) so as to avoid the possibility of not including nucleotides adjacent to the 3ꞌ human JH gene segment, which might be functionally important, for example in mRNA splicing (e.g., splice site) (see page 60 of the declaration).  Further, it is disclosed that the human and mouse JC intron sequence could be retrieved from NCBI Accession No. AJ851868 (located i.e., immediately downstream of their respective 3' JH gene segments) are in fact identical:

Because the initial 12 nucleotide portion of the mouse and human J/C intron sequences is identical, when analyzing the genome of, e.g., a Murphy mouse, it is practically impossible to determine whether the J/C intron is “chimeric” or “mouse” in this region (see page 63-64 of the DeFranco’s declaration) . 


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

In view of foregoing, it is apparent that the source of the nucleotides of a J/C intron were known, and in absence of any specific sequence requirement or any extent of truncation of mouse JC intron one of ordinary skill in the art would conclude that source of nucleotide would not have represented a significant difference particularly since the first 12 nucleotides have the identical sequence to human JC intron sequence . Applicant should note that The "mere existence of differences between the prior art and an invention does not establish the invention's nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art."  The instant specification fails to disclose an element of criticality for the presence of a chimeric J/C intron comprising a truncated human JC intronic DNA and a truncated mouse JC intron that lacks few nucleotide. Rather, both the instant transgenic mouse, and the transgenic mice of Murphy et al and Tanamachi et al comprise the 
It appears that Applicant is arguing that the cited references do not expressly suggest the claimed invention.  However, it is well established in case law that a reference must be considered not only for what it expressly teaches, but also for what it fairly suggests.  In re Burkel, 201 USPQ 67 (CCPA 1979).  Furthermore, in the determination of obviousness, the state of the art as well as the level of skill of those in the art are important factors to be considered.  The teaching of the cited references must be viewed in light of these factors.  It also appears that applicant is attempting to attack each reference individually. However, in a 103 rejection the references must be considered as a whole. It is relevant to note that if Murphy had fully characterized the mouse it would have been an anticipation rejection and not an obviousness type rejection. It is the mouse genotype that would determine the CDR-H3 length of the mouse. If the genotype of prior art mouse is similar to the mouse as claimed, it must necessarily have similar CDR-H3 length. It is in this context, Murphy et al teach a mouse that has a similar genotype as one claimed in the instant application. MPEP2112 states “The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103”. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness." In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983). It is emphasized that while relying upon the theory of inherency, the examiner has cited references to provide a basis and/or technical reasoning to reasonably support the determination that the implicit characteristic necessarily flows from the teachings of the applied prior art summarized by the references Zemlin et al., (Journal of Molecular Biology 2003, 334:733-749, IDS), Rosner et al (Immunology 103:179-187, 2001, IDS) and Gallo. In the instant case, the mouse disclosed by Murphy appear to be structurally similar and all other references are supplied to support the characterization of prior art mouse. In view of teaching of prior art, it is apparent that a significant "[correlation of D segment length with CDR3 length" (page 183, D The instant specification fails to disclose the structural feature(s) that functionally modify the alternative use of DH-JH reading frames, variation in the site of gene recombination due to the inclusion of P-nucleotides or the exonucleolytic loss of terminal nucleotides, the terminal deoxynucleotidyl transferase catalyzed addition of random (N) nucleotides, somatichypermutation, receptor editing, and gene conversion of the human/mouse chimeric immunoglobulin heavy chain locus to necessarily arrive at the different functional properties of the differently recited CDR-H3 amino acid lengths and corresponding transcript frequencies recited in Claims. In absence of any specific requirement of the claimed chimeric IgH locus to include endogenous heavy chain variable gene segment, applicants’ argument and Tybulewicz’s declaration of recited CDRH-3 distribution because of its distinctness from any chimeric IgH locus is not found persuasive because wherein clause merely recites a functional property that naturally flows from the mouse machinery,  natural immune system development and cell biology. There is no objective evidence in the prior art that teaches or suggests that transgenic mice of Murphy are incapable of recapitulating the production of human CDR-H3 amino acid lengths and transcript frequencies, as recited in the instant claims. In response to applicant’s argument of unexpected superior result relying on the declaration of Lee (see fig. 4c from publication and fig 1 of the declaration) it is noted that unexpected results have to be commensurate with the scope of the invention. "Whether the unexpected results are the In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)." It is noted that example 11-13 of the instant specification describes transgenic mice carrying all human JH, all human DH and human Vh2-5, Vh7-41, Vh4-4, Vhl-3, Vhl-2 and Vh6-1 under control of a mouse Sp switch region were immunized and fused to determine the claimed CDR-H3 length. In the instant case, claims are no so limited. It is relevant to point out that base claim is broad and as such do not even require all of human JH, human DH, nor do they require presence of endogenous heavy chain variable gene segment as in Figure 21. There is no evidence on record that a generic chimeric JC intron as claimed would have any effect on the resulting phenotype of the mouse.
Therefore, in view of the fact patterns of the instant case, and the ground of rejection outlined by the examiner, applicants’ arguments are not compelling and do not overcome the rejection of record.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 147-148, 169, 245, 282, 346-349, 351, 353-354, 357-358 and 359 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the 
The claims are directed to a mouse having a germline with a homozygous chimeric immunoglobulin heavy chain (IgH) locus comprising unrearranged human IgH variable region (VH) DNA at an endogenous IgH locus upstream of an Ep enhancer and a constant (C) region comprising an endogenous IgH C gene segment, wherein said human VH DNA comprises human IgH variable region gene segments and is operably linked to said Ep enhancer and said C region; wherein said homozygous chimeric IgH locus comprises in 5' to 3' transcriptional orientation; (i) said unrearranged human immunoglobulin heavy chain (IgH) variable region (VH) DNA comprising a plurality of human IgH V gene segments, a plurality of human D gene segments and a plurality of human JH gene segments comprising a human JH6 gene segment comprising a 3' end, (ii) human IgH JC intronic DNA and mouse IgH JC intronic DNA, 
wherein said mouse has functional  phenotype of said mouse comprises IgH mRNA transcripts comprising IgH- VDJCp transcripts encodes a human variable region comprising a CDR-H3, wherein said IgH-VDJCp transcripts comprise transcripts encoding a human variable region comprising a CDR-H3 length of 17 amino acids and transcripts encoding human variable region comprising a CDR-H3 length of 18 amino acids, wherein the mean frequency of the group consisting of said transcripts encoding CDR-H3 lengths of 17 and 18 amino acids present in said IgH-VDJCp transcripts of said mouse is between 5% and 10%.
Claims 353 and 354 recite functional phenotype of mouse wherein said mouse comprises IgH- VDJCp transcripts encoding chimeric IgH polypeptides comprising CDR-H3 lengths of 17, 18 and 19 amino acids, wherein the mean frequency of the group consisting of said transcripts encoding CDR-H3 lengths of 17, 18 and 19 amino acids is between 5% and 105 and, wherein 
The claims embrace a chimeric IgH locus comprises in 5' to 3' transcriptional orientation; (i) said unrearranged human immunoglobulin heavy chain (IgH) variable region (VH) DNA comprising plurality of human IgH V (at least two VH ) gene segments, a plurality of human D gene segments (at least two DH) and a plurality of human JH gene segments (at least two JH)  comprising a human JH6 gene segment comprising a 3' end, (ii) human IgH JC intronic DNA and mouse IgH JC intronic DNA that provide the different mean frequency of transcripts having the different CDR-H3 amino acid lengths.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states that ''applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed.'' Vas-cath Inc. v. Mahurkar, 19USPQ2d at 1 117. The specification does not ''clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.'' Vas-cath Inc. v. Mahurkar, 19USPQ2d at 1116.
In analyzing whether the written description requirement is met for the genus claim, it is determined whether a representative number of species have been sufficiently described by other relevant identifying characteristics, specific features and functional attributes that would distinguish different members of the claimed genus. The principle is well established that the disclosure of a species in a cited reference is sufficient to prevent a later applicant from obtaining a "generic claim." In re Gosteli, 872 F.2d 1008, 10 USPQ2d 1614 (Fed. Cir. 1989); In re Slayter, 276 F.2d 408, 125 USPQ 345 (CCPA 1960). The test is whether the species completed by applicant prior to the reference date or the activity’s date provided an adequate basis for inferring that the invention has generic applicability. In re Plumb, 470 F.2d 1403, 176 USPQ 323 (CCPA 1973); In re Rainer, 390 F.2d 771, 156 USPQ 334 (CCPA 1968); In re Clarke, 356 F.2d 987, 148 USPQ 665 (CCPA 1966); In re Shokal, 242 F.2d 771, 113 USPQ 283 (CCPA 1957).
The guidance provided in the specification is limited to creating the BACs having the inserts of human lg gene segments (human V, all D and all J gene segments). The landing pads were used in a method to construct chimaeric lg loci in mouse embryonic stem cells (ES cells), such that chimaeric IgH and IgK loci are made in which human gene segments are functionally 
The specification fails to disclose a structural variant of the human/mouse chimeric immunoglobulin heavy chain locus unrearranged human immunoglobulin heavy chain (IgH) variable region (VH) DNA comprising plurality of human IgH V (at least two VH ) gene segments, a plurality of human D gene segments (at least two DH) and a plurality of human JH gene segments (at least two JH)   that produces CDR-H3 amino acid lengths of 17 to 18 amino acids at a mean frequency of 5% to 10% other than chimeric IgH  locus comprising all human JH, all human DH and human Vh2-5, Vh7-41, Vh-4-4, Vhl-3, Vhl-2 and Vh6-1, encompassed within the genus of chimeric IgH locus showing contemplated phenotype have not been disclosed.
 Based upon the prior art there is expected to be sequence variation among the use of an IgH locus comprising IgH variable region (VH) DNA comprising plurality of human IgH V gene segments (at least two VH ), a plurality of human D gene segments (at least two DH) and a plurality of human JH (at least two JH) gene segments. Rosner et al Immunology 103:179-187, 2001, IDS) reported that the length of" [t]he third complementarity-determining region (CDR3) of immunoglobulin variable genes for the heavy chain (VH)" (abstract). Rosner specifies at least some of "the individual components that comprise CDR3" sequences in at least some examples (Abstract). More specifically, Rosner teaches that, in some instances, "[t]he heavy chain CDR3 is formed by amino acid residues encoded by a variable (VH) gene segment, diversity (D) gene segment, and joining (JH) gene segment... [with] further diversity.., generated during joining by (a) addition ofshort palindromic (P) nucleotides to the ends of the coding sequences, (b) deletion 
The instant specification fails to disclose the structural features that objectively distinguishes the human/mouse chimeric immunoglobulin heavy chain locus of base claim. The instant specification fails to disclose the structural features that functionally modify the alternative use of DH and JH reading frames, variation in the site of gene recombination due to the inclusion of P-nucleotides or the exonucleolytic loss of terminal nucleotides, the terminal deoxynucleotidyl transferase catalyzed addition of random (N) nucleotides, somatic hypermutation, receptor editing, and gene conversion of the human/mouse chimeric immunoglobulin heavy chain locus to necessarily arrive at the differently recited CDR-H3 amino acids. The claimed invention as a whole is not adequately described if the claims require Pfaff v. Wells Electronics. Inc., 48 USPQ2d 1641, 1646 (1998).
 In the instant case, the specification fails to disclose adequate written description, and thus possession, for the structural changes to the human/mouse chimeric immunoglobulin heavy chain locus to necessarily and predictably achieve the corresponding functional properties of CDR-H3 amino acid lengths, and their corresponding transcript frequencies within the genus of lack a written description. The specification fails to describe what chimeric immunoglobulin heavy chain locus fall into this genus. The skilled artisan cannot envision the detailed chemical structure of the encompassed chimeric immunoglobulin heavy chain locus showing contemplated CDRH3 amino acid lengths, and their corresponding transcript frequencies, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) and Amgen lnc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991). 
One cannot describe what one has not conceived. See Fiddes v. Baird, 30 UsPQ2d 1481, 1483. In Fiddes, claims directed to mammalian FGF'S were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.
 In view of the above considerations one of skill in the art would not recognize that applicant was in possession of the necessary common features or attributes possessed by member of the genus of chimeric immunoglobulin heavy chain locus resulting in CDRH3 amino acid lengths, and their corresponding transcript frequencies, other than the IgH  locus comprising all human JH, all human DH and human Vh2-5, Vh7-41, Vh-4-4, Vhl-3, Vhl-2 and Vh6-1 showing CDRH3 amino acid lengths, and their corresponding transcript frequencies recited in the claim. 
Therefore, Applicant was not in possession of the genus of chimeric immunoglobulin heavy chain locus showing contemplated CDRH3amino acid lengths, and their corresponding transcript frequencies as encompassed by the claims. University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that to fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that ''the inventor invented the claimed invention.''

Maintained & New-Double Patenting- Necessitated by amendments 
Claims 147-148, 169, 245, 282, 346-349, 351, 353-354, 357-358 and 359 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of co pending Application No. 16870365. Although the claims at issue are not identical, they are not patentably distinct from each other because they both are drawn to transgenic mouse of same genotype and phenotype.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 147-148, 169, 245, 282, 346-349, 351, 353-354, 357-358 and 359 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-30 of co pending Application No. 16870413. Although the claims at issue are not identical, they are not patentably distinct from each other because they transgenic mouse of the instant application is explicitly used in the method of ‘413 and therefore method encompass the mouse explicitly claimed in the instant application. 
Claims 147-148, 169, 245, 282, 346-349, 351, 353-354, 357-358 and 359 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24, 27-29, 40, 42-45, 57-61, and 63 of copending Application No. 15/016,211.
Although the claims at issue are not identical, they are not patentably distinct from each other. The method of claims in ‘211 encompass  a method of providing a transgenic mouse whose genome comprises a human/mouse chimeric immunoglobulin heavy chain locus comprising:i) unrearranged human immunoglobulin heavy chain variable region (VH) gene segments, ii) one or more human D gene segments,iii) one or more human JH gene segments, iv) a chimeric J/C intron comprising human DNA downstream of and naturally contiguous with said human 3' JH gene segment, which is contiguous at a chimeric junction with mouse DNA, said mouse DNA being upstream of and naturally contiguous with mouse Eμ and an endogenous murine constant CH gene segment, as claimed in the instant application (Claims 147). It is relevant to note that the human/mouse chimeric immunoglobulin heavy chain locus of '211 appears to be structurally indistinguishable from the instantly claimed human/mouse chimeric immunoglobulin heavy chain locus, and thus anticipates and/or renders obvious the instant claims. Figure 37 of '211 illustrates the .  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
 Claims 147-148, 169, 245, 282, 346-349, 351, 353-354, 357-358 and 359 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28-29 of copending Application No. 15/214.
Although the claims at issue are not identical, they are not patentably distinct from each other. '963 claims encompass a transgenic mouse whose genome comprises a human/mouse chimeric mmunoglobulin heavy chain locus comprising: i) unrearranged human immunoglobulin heavy chain variable region (VH) gene segments, ii) plurality of  human D gene segments, iii) plurality of human JH gene segments, iv) a chimeric J/C intron comprising human DNA downstream of and naturally contiguous with said human 3' JH gene segment, which is contiguous at a chimeric junction with mouse DNA, said mouse DNA being upstream of and naturally contiguous with mouse Eμ and an endogenous murine constant CH gene segment, as claimed in the instant application (Claims 147). The human/mouse chimeric immunoglobulin heavy chain locus of '963 appears to be structurally indistinguishable from the instantly claimed human/mouse chimeric immunoglobulin heavy chain locus, and thus anticipates and/or renders obvious the instant claims. Figure 37 of '963 illustrates the transgenic mouse comprising the human/mouse chimeric immunoglobulin heavy chain locus yields an identical CDR-H3 range of amino acid lengths and mean frequencies as the instantly claimed human/mouse chimeric immunoglobulin heavy chain locus. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
 Claims 147-148, 169, 245, 282, 346-349, 351, 353-354, 357-358 and 359 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 16-17, and 29-31 of copending Application No. 15/232,122.
Although the claims at issue are not identical, they are not patentably distinct from each other. '122 claims encompass  use of a transgenic mouse whose genome is structurally similar to one claimed in the instant application (Claim 147).The human/mouse chimeric immunoglobulin heavy chain locus of' 122 appears to be structurally indistinguishable from the instantly claimed human/mouse chimeric immunoglobulin heavy chain locus, and thus anticipates and/or renders obvious the instant claims. Figure 37 of '122 illustrates the transgenic mouse comprising the 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 147-148, 169, 245, 282, 346-349, 351, 353-354, 357-358 and 359 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-13, and 15-25 of copending Application No. 15/383,101.
Although the claims at issue are not identical, they are not patentably distinct from each other. '101 claims encompass  use of a transgenic mouse whose genome is structurally similar to one claimed in the instant application (Claim 147).The human/mouse chimeric immunoglobulin heavy chain locus of' ‘101 appears to be structurally indistinguishable from the instantly claimed human/mouse chimeric immunoglobulin heavy chain locus, and thus anticipates and/or renders obvious the instant claims. Figure 37 of '101 illustrates the transgenic mouse comprising the human/mouse chimeric immunoglobulin heavy chain locus yields an identical CDR-H3 range of amino acid lengths and mean frequencies as the instantly claimed human/mouse chimeric immunoglobulin heavy chain locus.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 147-148, 169, 245, 282, 346-349, 351, 353-354, 357-358 and 359 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-15, 17-22, 25-28 of co pending Application No. 15369595. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in 595 encompass the use of transgenic mouse specifically claimed in the instant application. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
 Claims 147-148, 169, 245, 282, 346-349, 351, 353-354, 357-358 and 359 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 7-19, 22-23, and 26- 29 of copending Application No. 15/360,502.
Although the claims at issue are not identical, they are not patentably distinct from each other. The '502 claims recites a transgenic mouse whose genome is structurally similar to one claimed in the instant application (Claim 147). The human/mouse chimeric immunoglobulin heavy 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 147-148, 169, 245, 282, 346-349, 351, 353-354, 357-358 and 359 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-13, 15-28, and 32-35 of copending Application No. 15/383,188.
Although the claims at issue are not identical, they are not patentably distinct from each other. '188 claims encompass  use of a transgenic mouse whose genome is structurally similar to one claimed in the instant application (Claim 147).The human/mouse chimeric immunoglobulin heavy chain locus of' ‘188 appears to be structurally indistinguishable from the instantly claimed human/mouse chimeric immunoglobulin heavy chain locus, and thus anticipates and/or renders obvious the instant claims. Figure 37 of '188 illustrates the transgenic mouse comprising the human/mouse chimeric immunoglobulin heavy chain locus yields an identical CDR-H3 range of amino acid lengths and mean frequencies as the instantly claimed human/mouse chimeric immunoglobulin heavy chain locus.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 147-148, 169, 245, 282, 346-349, 351, 353-354, 357-358 and 359 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, 10-12, and 14-17 of copending Application No. 15/383,342.
Although the claims at issue are not identical, they are not patentably distinct from each other. '342 claims encompass  use of a transgenic mouse whose genome is structurally similar to one claimed in the instant application (Claim 147).The human/mouse chimeric immunoglobulin heavy chain locus of' ‘342 appears to be structurally indistinguishable from the instantly claimed human/mouse chimeric immunoglobulin heavy chain locus, and thus anticipates and/or renders obvious the instant claims. Figure 37 of ‘342 illustrates the transgenic mouse comprising the human/mouse chimeric immunoglobulin heavy chain locus yields an identical CDR-H3 range of 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
 Claims 147-148, 169, 245, 282, 346-349, 351, 353-354, 357-358 and 359 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 7-12, 14-17, and 20-23 of copending Application No. 15/383,353.
Although the claims at issue are not identical, they are not patentably distinct from each other. '353 claims encompass  use of a transgenic mouse whose genome is structurally similar to one claimed in the instant application (Claim 147).The human/mouse chimeric immunoglobulin heavy chain locus of' ‘353 appears to be structurally indistinguishable from the instantly claimed human/mouse chimeric immunoglobulin heavy chain locus, and thus anticipates and/or renders obvious the instant claims. Figure 37 of ‘353 illustrates the transgenic mouse comprising the human/mouse chimeric immunoglobulin heavy chain locus yields an identical CDR-H3 range of amino acid lengths and mean frequencies as the instantly claimed human/mouse chimeric immunoglobulin heavy chain locus.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
 Claims 147-148, 169, 245, 282, 346-349, 351, 353-354, 357-358 and 359 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8-15, and 17-26 of copending Application No. 15/385,348.
Although the claims at issue are not identical, they are not patentably distinct from each other. '348 claims encompass  use of a transgenic mouse whose genome is structurally similar to one claimed in the instant application (Claim 147).The human/mouse chimeric immunoglobulin heavy chain locus of' ‘348 appears to be structurally indistinguishable from the instantly claimed human/mouse chimeric immunoglobulin heavy chain locus, and thus anticipates and/or renders obvious the instant claims. Figure 37 of ‘348 illustrates the transgenic mouse comprising the human/mouse chimeric immunoglobulin heavy chain locus yields an identical CDR-H3 range of amino acid lengths and mean frequencies as the instantly claimed human/mouse chimeric immunoglobulin heavy chain locus.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Although the claims at issue are not identical, they are not patentably distinct from each other. The claims in ‘372  encompass  use of a transgenic mouse whose genome is structurally similar to one claimed in the instant application (Claim 147).The human/mouse chimeric immunoglobulin heavy chain locus of' ‘348 appears to be structurally indistinguishable from the instantly claimed human/mouse chimeric immunoglobulin heavy chain locus, and thus anticipates and/or renders obvious the instant claims. Figure 37 of ‘372 illustrates the transgenic mouse comprising the human/mouse chimeric immunoglobulin heavy chain locus yields an identical CDR-H3 range of amino acid lengths and mean frequencies as the instantly claimed human/mouse chimeric immunoglobulin heavy chain locus.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 147-148, 169, 245, 282, 346-349, 351, 353-354, 357-358 and 359 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 14, and 16-21 of copending Application No. 15/251,969. 
Although the claims at issue are not identical, they are not patentably distinct from each other. The claims in ‘969  encompass  use of a transgenic mouse whose genome is structurally similar to one claimed in the instant application (Claim 147).The human/mouse chimeric immunoglobulin heavy chain locus of' ‘969 appears to be structurally indistinguishable from the instantly claimed human/mouse chimeric immunoglobulin heavy chain locus, and thus anticipates and/or renders obvious the instant claims. Figure 37 of ‘969 illustrates the transgenic mouse comprising the human/mouse chimeric immunoglobulin heavy chain locus yields an identical CDR-H3 range of amino acid lengths and mean frequencies as the instantly claimed human/mouse chimeric immunoglobulin heavy chain locus.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
No claims allowed. 
Homo sapiens immunoglobulin heavy locus (IGH) on chromosome 14. NCBI
Reference Sequence: NG_001019.1; 2002 Jun 26 (“GenBank Human IgH, IDS”)’ GenBank Human IgH is the GenBank entry for the human immunoglobulin heavy chain germline sequence that contains the J-C intronic region and constant region sequence. The annotation of the sequence indicates that the distance between the 3’ most Ju gene segment and the intronic enhancer region (from bp 960082 to 960908) is less than 2 kb (ie 826 bp).  
	Mus musculus immunoglobulin heavy chain locus constant region and partial variable region, strain 129S1. GenBank: AJ851868.3; 2007 Jul. 26 (hereafter “GenBank Mouse IgH, IDS”)’ GenBank Mouse IgH is the GenBank entry for the mouse immunoglobulin heavy chain germline sequence that contains the J-C intronic region and constant region sequence. The annotation of the sequence indicates that the mouse JC intron spans bases 1416058 to 1417363 (1306 bp), and the mouse intronic enhancer in the JC intron is within bases 1416975 to 1417287 (entitled “Ig enhancer region”). Thus, GenBank Mouse IgH discloses that the distance between the 3’ most Ju gene segment and the mouse intronic enhancer region is less than 2 kb (i.e., about 900 bp) and, in fact, the entire mouse JC intron is less than 2 kb in length (1.e., about 1300 bp).
WO 2009/013620 discloses host heavy chain loci ... selectively engineered so that natural or engineered V gene segments of the species of choice replace host heavy chain V segments host D and J segments are similarly replaced" (page 18, 11. 8-11). In at least one embodiment, as shown in Figure 1 such modification results in a JC intron including both human JC intronic 
    PNG
    media_image5.png
    686
    960
    media_image5.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306.  The examiner can normally be reached on Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANOOP K SINGH/            Primary Examiner, Art Unit 1632